UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4438
ROBERT C. PARSONS, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                          (CR-99-127-2)

                  Submitted: December 17, 2002

                      Decided: January 30, 2003

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Carl J. Dascoli, Jr., MICHAEL R. CLINE LAW OFFICES, Charles-
ton, West Virginia, for Appellant. Kasey Warner, United States Attor-
ney, Michael L. Keller, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PARSONS
                               OPINION

PER CURIAM:

   Robert C. Parsons, Jr., appeals the 87-month sentence imposed fol-
lowing his plea of guilty to aiding and abetting in the possession with
intent to distribute methamphetamine and marijuana. See 21 U.S.C.
§ 841(a)(1) (2000); 18 U.S.C. § 2 (2000). He asserts that the district
court erred in denying him a reduction in his offense level based on
acceptance of responsibility. We affirm.

   Parsons admitted his criminal conduct early in the investigation,
provided information which led to the initial arrests of others, and
continued to cooperate with the authorities. However, while released
on bond pending trial, Parsons was arrested on a petition to revoke his
bond for new criminal conduct. The magistrate judge found that Par-
sons violated the conditions of his bond by committing a domestic
assault and ordered him detained pending trial.

   At sentencing, the district court overruled Parsons’ and the govern-
ment’s objections to the presentence report and found that Parsons’
continued criminal conduct after his arrest was inconsistent with
accepting responsibility. The court thus denied Parsons a reduction to
his offense level based on acceptance of responsibility.

   To determine whether a defendant has shown an acceptance of
responsibility, the court considers the factors set forth in the guideline
provision. See U.S. Sentencing Guidelines Manual § 3E1.1(a). One
factor is whether the defendant "voluntarily terminates or withdraws
from criminal conduct or associations." USSG § 3E1.1, comment.
(n.1(b)); see United States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993). A
defendant who does not voluntarily withdraw from criminal conduct
while on bond is not entitled to an adjustment for acceptance of
responsibility. See United States v. Cusack, 901 F.2d 29, 32 (4th Cir.
1990). This is true even if the post-arrest criminal conduct is unrelated
to the offense of conviction. See United States v. Ceccarani, 98 F.3d
126, 129-30 (3d Cir. 1996); United States v. Byrd, 76 F.3d 194, 197
(8th Cir. 1996) (collecting cases); but see United States v. Morrison,
983 F.2d 730, 733-35 (6th Cir. 1993) (finding that new unrelated
criminal conduct should not be considered).
                      UNITED STATES v. PARSONS                       3
   In this case, Parsons committed the criminal offense of domestic
battery while he was on bond pending trial. He asserts that the domes-
tic matter was a civil-not a criminal-matter, and that it was withdrawn
prior to preparation of the presentence report. However, in terminat-
ing Parsons’ bond and ordering him detained pending trial, the magis-
trate judge found that he committed new criminal conduct. Crediting
this determination, the district court found that Parsons had not fully
accepted responsibility. We find that this factual determination is not
clearly erroneous. See United States v. Ruhe, 191 F.3d 376, 388 (4th
Cir. 1999).

   Accordingly, we affirm Parsons’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED